Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, including the cited Nixon et al.(2015/0218415) reference and the newly cited Wilson et al.(2,980,650), taken either alone or in combination, are insufficient in their teaching or fair suggestion of the particular polyester polyol arrangement as defined by the claims, that involve the one sugar alcohol structure, two diacids and two diols arranged in the manner as represented by the formula of the claims, in their employment in the products and processes as claimed.  
On closer consideration the rejection under 35USC112 is withdrawn in that it is seen and agreed that applicants’ expressions of the structures of their claims may be readily and definitively ascertained by the ordinary practitioner in the art.  
Regarding the provisional nonstatutory obviousness-type double patenting rejection, in light of the provisions of MPEP 804 I.B.1.(b)(i), this being the earlier filed application, rejection is now withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JOHN M COONEY/                Primary Examiner, Art Unit 1765